PER CURIAM.
Appellant was charged in a single information with three counts of resisting an officer with violence, a third degree felony. She was convicted as charged on counts one and three, but was found guilty of the lesser included offense of resisting an officer without violence on count two. She was given concurrent sentences of six to eighteen months on each count.
Resisting an officer without violence is a first degree misdemeanor. Section 843.02, Florida Statutes (1975). The maximum prison sentence for a first degree misdemeanor is one year. Section 775.082(4)(a), Florida Statutes (1975). Therefore appellant’s sentence on count two exceeds the legal maximum.
Appellant’s convictions on all three counts and the sentences on counts one and three are affirmed. The sentence on count two is vacated, and the cause is remanded for imposition of a sentence of six months to one year on that count. Appellant need not be present for this purpose.
BOARDMAN, C. J., and HOBSON and GRIMES, JJ., concur.